Title: To Thomas Jefferson from John Ledyard, 10 September 1788
From: Ledyard, John
To: Jefferson, Thomas


          
            
              Sir
            
            Grand Cairo. Septr. 10th. 1788.
          
          I wrote you a short letter from Alexandria and addressed it under cover to Mr. Cathalan and sent it to Marseilles by the same vessel I came in from thence to Egypt where I arrived the 5th. of August. I begin this letter without knowing when I shall close it or when I shall send it—and indeed whether I ever shall send it: but I will have it ready in case an opportunity should offer. Having been in Cairo only 4 days I have not yet any thing curious or particularly interesting to begin with: indeed you will not expect much of that kind from me: my business is in another quarter and  the information I seek totaly new: any information from here whatever would not be so was I possessed of it. At all events I shall never be wholly without a subject when it is to you I write: I shall never think my letter a bad one when it contains the declarations of the esteem I have for you: of my gratitude, and of my affection for you, and this notwithstanding you thought hard of me for being employed by an english association which hurt me very much while I was at paris. You know your own heart and if my suspicions are groundless forgive them since they proceeded from the jealousy I have, not to loose the little regard you have in times past been pleased to honour me with. You are not obliged to esteem me, but I am obliged to esteem you, or to take leave of my senses and confront the opinions of the greatest and best characters I know of: if I cannot therefore address myself to you as a Man that you regard, I must write to you as one that regards you for your own sake, and for the sake of my country which has set me the example.
          I made the journey from Alexandria by water and entered the western branch of the mouths of the River Nile into the River. I was 5 days coming on the river to Cairo: but this passage is generally made in 4, sometimes in 3, days.
          You have heard and read much of this River, and so had I: but when I saw it I could not conceive it to be the same—it is a mere mud puddle compared with the accounts we have of it. What eyes do travellers see with—are they fools, or rogues. For heavens sake hear the plain truth about it: first with respect to its size: plain comparisons in such cases are good: do you know the river Connecticutt—of all the rivers I have seen it most resembles it in size: and being only a little wider may on that account better compare with the river Thames. This is the mighty the sovereign of rivers—the vast nile, that has been metaphored into one of the wonders of the world—let me be carefull how I read—and above all how I read Antient history!
          You have read and heard too of its inundations: it is a lye: the banks of this river were never entirely overflowed much more the meadows round it. If the thousands of large and small canals from it and the thousands of men and machines employed to communicate by artificial means the water of the nile to its meadows is the inundation meant it is true—any other is false. It is not an inundating river. I came up the River the 20th. of Augt. and about the 30th. of August the water is at its height i e the freshet: when I left the river its banks were 4 5 and 6 feet above water and here  in town I am told that they expect the nile to be 1 or 2 feet higher only—at the most. This is a proof if I wanted one that the banks of the nile are never overflowed. I have made a subject of it and transmited my observations to London: there I have said much at large about it: in a letter I cannot do it.
          I saw three of the pyramids as I passed up the River but they were 4 or 5 leagues off. If I see them nearer before I close my letter and observe any thing about them that I think will be new to you, will insert it. It is warm weather here at present, and but for the north winds that cool themselves in their passage over the Mediterranean sea and blow upon us we should be sadly situated: as it is I think I have felt it hotter at Philadelphia in the same month.
          The City of Cairo is about half as large as Paris—and by the aggregate of my informations contains 700,000 inhabitants: you will therefore anticipate the fact of its narrow streets and will conceive it necessary also that the houses are high: in this number are included 100,000 of the Coptics or antient egyptians—and these are Christians: there are also many other christian sects here from Damascus, Jerusalem, Aleppo and all parts of Syria.
          With regard to my Voyage, I can only tell you for any certainty that I shall be able to pass as far as the western boundaries of what is called Turkish Nubia, and at a Town called Sennar. You will find this town on any chart. It is on a branch of the nile: I expect to get there with some surety—but afterwards all is dark before me: my design and wishes are to pass in that parrelel across the Continent. I will write you from Sennar if I can. You know of the disturbances in this unhappy and forlorn country, and the nature of them. The Beys revolted from the Bashaw have possession of upper i e southern Egypt and are now encamped with an army pitifull enough about 3 miles southward of Cairo: they say—Bashaw Come out from your City and fight us—and the Bashaw says Come out of your entrenchments and fight me. You know that this revolt is a stroke in Russian politicks. Cairo is a wretched hole, and a nest of vagabonds. Nothing merits more the whole force of Burlesque than both the poetic and prosaic legends of this country. Sweet are the songs of Egypt on paper. Who is not ravished with gums, balms, dates, figgs, pomegrannates with the circassia and sycamores without knowing that amidst these ones eyes ears mouth nose is filled with dust eternal hot fainting winds, lice bugs musquetoes spiders flies—pox, itch leprosy, fevers, and almost universal blindness.
          
          I am in perfect health and most ardently wish you yours. Make my compliments to all my friends and particularly to the Marquis la fayette should [he] be with you.
          Adieu for the present and believe me to be with all possible esteem & regard Sr. Your sincere friend & most humble & Obedient Servant,
          
            J Ledyard
          
        